Citation Nr: 9929139	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability claimed as secondary to the service-connected 
disability of residuals of a fractured left radial head.

2.  Entitlement to an increased rating for residuals of 
fractured left radial head, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated in November 1997, 
which denied the veteran's claim for service connection for a 
left shoulder disability as secondary to the service-
connected disability of residuals of a fractured left radial 
head.


FINDING OF FACT

The veteran has submitted competent evidence of a plausible 
claim of service connection for a left shoulder disability as 
secondary to the service-connected disability of residuals of 
a fractured left radial head.


CONCLUSION OF LAW

The veteran's claim of service connection for a left shoulder 
disability as secondary to the service-connected disability 
of residuals of a fractured left radial head is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Although the veteran had placed an "x" in both the "yes" 
and "no" columns for painful or trick shoulder or elbow on 
the medical history portion of his March 1968 induction 
examination report, the "x" in the "yes" column was 
scratched out.  The clinical evaluation of the upper 
extremities was normal.  The service medical records 
indicated that the veteran was injured initially in November 
1968 while building bunkers in Vietnam.  The initial 
diagnoses were bursitis and traumatic tenosynovitis of the 
left elbow.  The diagnosis was changed later to a malunion 
fracture of the left radial head and a capsulectomy was 
performed in January 1969.  An April 1969 x-ray showed slight 
degenerative changes with no abnormalities noted.  A February 
1970 service medical record reflected that the veteran had 
complained of severe pain in his left elbow due to an old 
injury.  The veteran placed an "x" in the "yes" column for 
painful or trick shoulder or elbow on the medical history 
portion of his June 1970 separation examination report.  The 
separation report showed that the veteran's upper extremities 
were clinically normal on evaluation.  The medical examiner 
noted that the veteran had had a left arm operation in 1969 
and that the veteran had reported that he had dislocated his 
left shoulder at the age of eighteen, adding an "OK" next 
to both entries.

In a December 1980 statement, the veteran reported that after 
his discharge he continued to have problems with his left 
arm, which necessitated a VA checkup in 1971 or 1972.  After 
that the veteran related that his arm gave out and his 
condition worsen over the years.  He now has a 30-percent 
service-connected disability for residuals of a fractured 
left radial head.  

Private medical reports dated in February and March 1991 
reflected that the veteran complained of a dull ache of the 
left shoulder, which had been bothering him since he was in 
the service.  The diagnosis was a probable left rotator cuff 
injury.  A private medical examination conducted in November 
1996 indicated that the left shoulder was within normal 
limits.

A November 1992 VA medical examination reported that the left 
shoulder range of motion was reduced in comparison to the 
right side, with abduction from 0 to 95 degrees and flexion 
from 0 to 95 degrees.  Left shoulder rotation externally was 
45 degrees and internally was 30 degrees.  

In June 1997, a VA medical examiner diagnosed the veteran 
with residual fracture left radial head, postop with marked 
limitation of motion and marked decrease in grip and use of 
the left hand.  The examiner also found a marked decrease in 
movement of the left shoulder secondary to the residual 
fracture of the left elbow.  The shoulder showed an anterior 
flexion of 75 degrees, abduction of 70 degrees, internal 
rotation of 20 degrees, and external rotation of 50 degrees.  
The examiner noted that the left shoulder showed a possible 
prominent acromio-clavicular space, which may reflect 
residual of old separation of the shoulder.

Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Additionally, a disability which 
is proximately due to, or results from, another disability 
for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  The veteran's claim encompasses § 3.310, in that he 
argues that his left shoulder condition is approximately due 
to, or results from, another disability for which service 
connection has been granted.

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim, for service connection for a 
left shoulder disability, is well grounded, meaning 
plausible.  If he has not submitted a well-grounded claim, 
there is no VA duty to assist him in developing his claim, 
and his appeal must fail.  38 U.S.C.A. § 5701(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  See also Morton v. West, 
No. 96-1517 (U.S. Vet. July 14, 1999) (holding that absent 
submission and establishment of a well-grounded claim, the VA 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim).  The Board presumes 
creditability of evidence for purposes of well groundedness.  
King v. Brown, 5 Vet.App. 19 (1993).

For a service connection claim to be plausible and well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  A plausible claim of 
a secondary service connection requires competent medical 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disorder.  
Jones v. Brown, 7 Vet.App. 134 (1995).

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

For the reasons discussed below, the veteran's claim for 
service connection for a left shoulder disability is well 
grounded.

The veteran asserted that his left shoulder condition 
resulted from his left elbow fracture in 1968.  In June 1997 
VA medical report, the examiner diagnosed the veteran with a 
service-connected, residual fracture left radial head, postop 
with marked limitation of motion and marked decrease in grip 
and use of the left hand.  That medical report also reflected 
a diagnosis of a marked decrease in movement of the left 
shoulder secondary to the residual fracture of the left 
elbow.  Thus, there is competent evidence of a current left 
shoulder disability, of a left elbow injury incurred during 
service and of a nexus between the current shoulder 
disability and the elbow injury incurred in service.  When 
this evidence is construed together with the veteran's 
assertions, in the manner most favorable to the veteran, it 
is sufficient to meet all three requirements for a plausible, 
well-grounded claim.

ORDER

The appeal is granted to the extent that the veteran's claim 
for a left shoulder disability as secondary to the service-
connected disability of residuals of a fractured left radial 
head is determined to be well grounded.


REMAND


The veteran has indicated that he had received treatment from 
the VA for his left arm in 1971 or 1972.  No medical reports 
of such an evaluation are of record.  In this regard the U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
VA adjudicators are charged with constructive notice of 
documents generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA is charged with such notice even if the 
documents have not been made part of the record in a claim 
for benefits.

Additionally, the determination of a well-grounded claim 
triggers VA's statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  In 
appropriate cases, this obligation includes conduct of a 
thorough and contemporaneous examination, which takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  In view of the fact 
that the medical evidence in this case appears to be somewhat 
incomplete, further development is warranted prior to a 
merits review of the veteran's claim.  Specifically, the 
medical evidence is sparse as to the nature and extent of the 
veteran's left shoulder condition.  A remand for a VA medical 
examination for further clarification is therefore necessary. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.159, 19.9 
(1999); Littke v. Derwinski, 1 Vet.App. 90 (1990).

With regard to the claim for an increased rating, the record 
shows that the veteran submitted a notice of disagreement, 
but the RO failed develop the veteran's appeal.

In a decision of May 1997, the RO denied the veteran's 
request for an increased rating for his service-connected 
residuals of fractured left radial head.  The veteran 
responded in a letter dated in May 1997 in which he stated 
"I totally disagree with your denial of my claim for 
increased compensation."  Thus, there is no controversy as 
to whether the veteran filed a notice of disagreement.  
Following the veteran's statement of May 1997, the RO 
obtained additional medical evidence and, in June 1997, the 
RO increased the rating for the veteran's residuals of left 
radial head fracture from 10 percent to 30 percent.  In the 
rating decision of June 1997, the RO stated: "This action  
is considered a complete grant sought on notice of 
disagreement.  An evaluation of 40 percent is granted for 
nonunion of the radius and ulna with flail false joint."  
The RO did not send the veteran a statement of the case.

As the United States Court of Appeals for Veterans Claims 
made very clear several years ago, unless the record includes 
the claimant's "clearly expressed intent to limit the appeal 
to entitlement to a specific disability rating," an appeal 
may not be considered completed or withdrawn merely because 
some increase is granted.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  Here, despite the veteran's clearly stated notice of 
disagreement, and despite the well-established case law 
prohibiting limitation of appeals, and despite the RO's own 
recognition that the rating schedule includes criteria for a 
rating higher than 30 percent, the RO failed to respond to 
the veteran's notice of disagreement with a statement of the 
case.  For these reasons, basic development of the case has 
not been carried out and the claim must be remanded.


Accordingly, the case is REMANDED to the RO for the following 
actions.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1. The RO and any physician to whom 
this case is assigned for an 
examination and/or statement of 
medical opinion must read the entire 
remand, to include the explanatory 
paragraphs above the numbered 
instructions.

2. The RO should contact the veteran 
and request that he provide details 
regarding where and from whom he 
received treatment for left arm, 
elbow, or shoulder problems after his 
separation from active service in June 
1970, including the names and 
addresses of all health care 
providers, VA or private, where 
possible.  The RO should obtain a 
signed waiver (where necessary) for 
the release of these records to VA.  
The RO should then request copies of 
any previously unobtained medical 
records for association with the 
claims folder.  A specific request 
should be made for complete VA 
treatment records to include any 
associated with treatment in 
1971/1972.  The veteran should also be 
asked to submit any other evidence he 
may have concerning his claimed left 
shoulder/arm/elbow disabilities.

Following the completion of the above 
requested development, the veteran 
should be provided a special VA 
medical examination to assess the 
nature and etiology of his left 
shoulder disability.  The claims 
folder and a copy of this REMAND must 
be made available to and be reviewed 
by the examiner prior to the 
examination.  All indicated special 
tests and studies should be conducted 
and all symptoms, clinical findings 
and diagnoses clearly set forth in the 
examination report.  To the extent 
possible the examiner should clearly 
distinguish all findings and symptoms 
referable to the left shoulder, which 
are etiologically related to the 
service-connected left elbow 
disability from those resulting from 
another cause.  For any chronic left 
shoulder disability(s) diagnosed, the 
VA examiner should provide an opinion, 
based upon the medical evidence of 
record, as to whether it is as likely 
as not that the veteran's diagnosed 
disability is the result of the 
veteran's service-connected left elbow 
disability.  All opinions expressed 
must be supported by reference to the 
medical evidence of record.

3.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
increased rating for residuals of 
fracture of the left radial head, 
currently rated 30 percent disabling.  
The RO should notify the veteran of 
the requirements and applicable time 
limtis for completing the procedural 
steps to appeal the claim to the 
Board.

4.  Thereafter the RO should review 
the veteran's claim for service 
connection for a left shoulder 
disability on the basis of all 
evidence of record and all applicable 
law and regulations.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided 
a supplemental statement of the case 
and the applicable time to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The appellant need take no action until 
otherwise notified.  The purpose of the REMAND is to obtain 
additional information and to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals







